Title: From George Washington to John Jay, 11 June 1779
From: Washington, George
To: Jay, John


        
          Sir,
          Head Quarters Smiths Clove [N.Y.] June 11th 1779
        
        I am honored with your Excellency’s favours of the 4th & 5th, to which due attention shall be paid.
        The enemy’s situation remains much the same as mentioned in mine of the 6th—One body of about 5000 Men is on Verplanks point and another of about 1000 on stoney point—They continue fortifying & no doubt mean to keep possession of those posts—The natural strength of the ground with very little help of art will make them inaccessible to us in our present circumstances—The advantages of holding them will be important to the enemy—the inconveniences to us great. It is a step to further operations against the forts—Our communication by Kings ferry, far the easiest, is at an end—The extent and difficulty of land transportation considerably increased—a new resort and sanctuary afforded to the disaffected in these parts of the country—and a new door opened to draw supplies distress and corrupt the inhabitants—Reasons which need not be explained put it out of my power to prevent it before hand or to remedy it now it has happened.
        We have taken post for the present with the main body of the army in this Clove where we are as well situated as we could be any where else to succour the forts in case the future operations of the enemy should be directed against them.
        The troops mentioned to have returned down the river on the 5th are said to be principally the detachment that went to Virginia, which immediately on its arrival at New York has been hurried up the river and is now gone back to repose.
        I devoutly wish a confirmation of the Southern news though I cannot but say my fears predominate so much time having elapsed. I have the honor to be With the highest respect & esteem Yr Excellency’s Most Obet servant
        
          Go: Washington
        
      